DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20th, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-7 have been considered but are moot because they do not apply to the new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant does not apply proper claim amendment formatting in amending their claim.  The entire claim should not be underlined as portions of the claim are original to the claim and remain unchanged.  See MPEP 714 for further guidance.  Additionally, in line 3, Applicant uses the phrase “manibrium” this should read “manubrium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houff (US 2014/0257291).
 Regarding claim 1, Houff discloses a sternum implant having a main body section (see figure below); a top end (see figure below) of the main body section configured to be located at a manubrium when fixed to a body of a patient (¶26, ¶47, ¶50); a bottom end (see figure below) of the main body section, distal to the top end, wherein the main body section extends from the top end to the bottom end (figure 8); an upper face (see figure below); a posterior face (see figure below, bone facing/contacting surface); first extensions (see figure below) for fitting with ribs; and second extensions (see figure below) for fitting with the manubrium (¶47, ¶50, ¶80, figures 2 & 7), the second extensions forming a shape of the top end (figure 8); wherein the sternum implant is manufactured with engineered polymers (“PEEK”, ¶23, ¶26, ¶46); wherein the upper face, the posterior face, the first extensions, and the second extensions are structurally integral with the main body section as a function of the sternum implant being manufactured as a single piece (“a larger singular plate” ¶23); wherein the bottom end is free of extensions (figure 8).
 Regarding claim 4, Houff discloses a geometry of the posterior face fits anatomically with a mediastinum (figure 16), a geometry of the first extensions are anatomically adjusted with the ribs (figure 2), and a geometry of the second extensions are anatomically adjusted with the manubrium (figures 2 & 7-8, ¶47, ¶50, ¶80).
Regarding claim 5, Houff discloses the engineered polymers include PEEK, PEKK, or Carbon Fiber reinforced PEEK where fibers are continuous or discontinuous (¶23, ¶26).

    PNG
    media_image1.png
    857
    590
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 4, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hipolite (see attached NPL) in view of Houff (US 2014/0257291) and Frank et al. (US 20180193073 A1).
Regarding claim 1, Hipolite discloses a sternum implant (see fig. below) comprising a main body section (see figure below); a top end of the main body section (see figure below) configured to be located at a manubrium when fixed to a body of a patient (¶26, ¶47, ¶50); a bottom end of the main body section (see figure below) , distal to the top end, wherein the main body section extends from the top end to the bottom end (see figure below); an upper face (see figure below); a posterior face (see figure below, the bottom surface opposite the upper face); first extensions for fitting with ribs (see figure below); and second extensions for fitting with a manubrium (see figure below, left and right halves), the second extensions forming a shape of the top end (see figure below); wherein the upper face, the posterior face, the first extensions, and the second extensions are structurally integral with the main body section as a function of the sternum implant being manufactured as a single piece [as 3D printing generally yields a unitary piece, see figure below].   	Hipolite fails to expressly teach or disclose the bottom end of the main body section is free of extensions.
Houff discloses a stern implant with a main body section (see figure above), a top end of the main body section (see figure above) and a bottom end of the main body section (see figure above), first extensions (see figure above), and second extensions (see figure above), wherein the bottom end is free of extensions (figure 8, see figure above).
It would have been obvious to one of ordinary skill in the art a the time of filing to have constructed the bottom end of Hypolite to be free of extensions as taught by Houff as it is a known alternative shape for stabilizing the sternum and surrounding bone structures after surgery and would be best suited for instances where the lower ribs do not need to be stabilized by first extensions.
Additionally, Hipolite does not explicitly disclose wherein the sternum implant is manufactured with engineered polymers. 	Frank et al. disclose wherein the sternum implant is manufactured with engineered polymers [0055, “…titanium alloys, polyetherketoneketone (PEKK)…”]. 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Frank et al. with those of Hipolite as the implant disclosed by Hipolite is manufactured with plastic and titanium [4, 9]. As Frank et al. disclose titanium alloys and polyetherketoneketone (PEKK) as two examples of “any material suitable for implant in a human body” [0055], it would have been obvious to one of ordinary skill in the art at the time of filing to construct the implant taught by Hipolite to be made with another material that is a known equivalent/alternative used in constructing a sternum implant via 3D printing.
    PNG
    media_image2.png
    824
    1518
    media_image2.png
    Greyscale

Regarding claim 2, Hipolite in view of Houff and Frank et al. disclose the sternum implant is a sternum replacement implant [4 of Hipolite].
Regarding claim 4, Hipolite in view of Houff and Frank et al. disclose a geometry of the first extensions are anatomically adjusted with the ribs [7-9 of Hipolite], and a geometry of the second extensions (left and right halves of the piece annotated below) are anatomically adjusted with the manubrium (see figure below).

    PNG
    media_image3.png
    477
    896
    media_image3.png
    Greyscale
 
Regarding claim 5, Hipolite in view of Houff and Frank et al. disclose the engineered polymers include PEEK, PEKK [0055 of Frank et al.], or carbon fiber reinforced PEEK where fibers are continuous or discontinuous. 
Regarding claim 7, Hipolite in view of Houff and Frank et al. disclose the sternum implant is manufactured by machining or additive manufacturing [8,9 as 3D printing is a type of additive manufacturing].
Regarding claim 8, Hipolite in view of Houff and Frank et al. disclose the sternum implant is configured to be fixed to a body of a patient with screws [0058, 0059 of Frank et al.].
 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hipolite (see attached NPL) in view of Houff (US 2014/0257291) and Frank et al. (US 20180193073 A1) in further view of Brailovski et al. (US 20170360453 A1).
Hipolite in view of Houff and Frank et al. do not explicitly disclose the implant being custom developed for a patient with CAD/CAM techniques and computer-assisted surgical planning. 
Regarding claim 6, Brailovski et al. disclose the implant being custom developed for a patient with CAD/CAM techniques and computer-assisted surgical planning [0009, 0015, 0016]. 
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the process of custom developing the implant of Hipolite in view of Frank et al. and Houff to be performed with CAD/CAM techniques as it is a known technique for developing an implant for subsequent 3D printing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775